Title: From David Humphreys to Timothy Pickering, 15 December 1780
From: Humphreys, David
To: Pickering, Timothy


                        
                            Sir
                            Head Quarters New Windsor Decr 15th 1780
                        
                        If the Boats which were with the Army, have not yet been brought on to Kings-Ferry, His Excellency requests
                            no time may be lost in having it done, by impressing Teams, or other the most efficacious means; and that they may be
                            forwarded to Murderers Creek immediately, to be laid up there, together with such Boats as may be sent from West Point in
                            consequence of the General Order of the Inst.—Which he requests may be also carried into execution without delay, lest the
                            River should be frozen, & the Boats finally lost.
                        Should there be any among the first Mentioned Boats, that are fit for the service of Guard Boats, they are to
                            be delivered to Capt. Welles’ Order—And in the Mean time the General desires, the Bearer an Officer of Capt. Welles
                            detachment may have direction to collect & take for that service, such Public Whale Boats, or other light Boats,
                            as may be on the River above this place. I have the honor to be Sir Your Most Obed. Servt
                        
                            D. Humphrys A.D. Camp
                        
                    